Upon consideration of the Joint Petition of the Attorney Grievance Commission of Maryland and the Respondent, Scott Gregory Adams, to reprimand the Respondent by consent, it is this 28th day of May, 2019,
ORDERED, by the Court of Appeals of Maryland, that Scott Gregory Adams is hereby reprimanded as reciprocal discipline in Maryland for professional misconduct he committed in Maine, involving violations of Maine Rules of Professional Conduct 4.4(b) and 8.4(c) and (d) as adjudicated by a **4Grievance Commission panel and affirmed by the Maine Supreme Judicial Court, such conduct also having violated Rules 8.4(c) and (d) of the Maryland Lawyers' Rules of Professional Conduct then in effect.